 Case 1:20-mj-00034-LDA Document 15 Filed 05/12/20 Page 1 of 2 PageID #: 91



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA                    Case No. 1:20-MJ-00034-LDA
             v.
 DAVID ADLER STAVELEY, a/k/a
 “Kurt Sanborn,” a/k/a “David
 Sanborn”


                   GOVERNMENT’S RESPONSE TO DEFENDANT’S
                         MOTION TO EXTEND TIME


       On May 11, 2020, defendant David Staveley (“Staveley”) moved this Court to

extend by ten days the previously scheduled conference concerning whether he

requests a preliminary hearing and whether he wishes to oppose the home confinement

requirement the Court imposed. The Government has no objection to this request for

extra time so long as the condition of home confinement with electronic monitoring

remains in effect until such time as a hearing can be held on this matter.


                                                 Respectfully submitted,

                                                 AARON L. WEISMAN
                                                 United States Attorney




                                                 Assistant U.S. Attorney
                                                 United States Attorney’s Office
                                                 50 Kennedy Plaza, 8th Floor
                                                 Providence, RI 02903
                                                 401-709-5000 (tel)
  Case 1:20-mj-00034-LDA Document 15 Filed 05/12/20 Page 2 of 2 PageID #: 92




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of May 2020, I caused the within Response to be
filed electronically and delivered to:


George West, Esq.

                                                    /s/ Lee H. Vilker________________
                                                    LEE H. VILKER
                                                    Assistant U. S. Attorney
                                                    U. S. Attorney's Office
                                                    50 Kennedy Plaza, 8th Floor
                                                    Providence, RI 02903
                                                    401-709-5000, 401-709-5001 (fax)




                                                2
